Citation Nr: 0722709	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-21 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than April 11, 2005 
for a 20 percent rating for nephrolithiasis with upper pole 
hydronephrosis (kidney disorder) on the basis of clear and 
unmistakable error.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to March 
2000.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a July 2005 
rating decision of the VA Regional office in Cleveland, Ohio 
that denied an effective date earlier than April 11, 2005 for 
a 20 percent rating for nephrolithiasis with upper right pole 
hydronephrosis.  The appellant subsequently amended the claim 
to entitlement to an earlier effective date based on clear 
and unmistakable error in the June 2001 rating decision that 
granted no more than a zero percent for the service-connected 
kidney disorder.  

The veteran was afforded a videoconference hearing at the RO 
in May 2006 before the undersigned Veterans Law Judge sitting 
at Washington, DC.  The transcript is of record.  


FINDINGS OF FACT

1.  A rating decision in June 2001 granted service connection 
for nephrolithiasis with upper right pole hydronephrosis 
rated zero percent disabling from April 1, 2000; the veteran 
did not perfect a timely appeal to the assigned effective 
date and it became final.

2.  The veteran's allegations of error in the June 2001 
rating decision amount to no more than disagreement with how 
the RO weighed or evaluated the evidence.

3.  The June 2001 rating decision did not contain any kind of 
error of fact or law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error; the rating decision 
constituted a valid exercise in rating judgment and 
interpretation of the evidence of record and was not 
egregious or fatally flawed.


CONCLUSION OF LAW

The June 2001 rating decision that assigned a zero percent 
rating for nephrolithiasis with upper right pole nephritis 
effective from April 1, 2001 is final, and did not involve 
clear and unmistakable error. 38 U.S.C.A. § 7105 (d) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.105, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an earlier effective date for a 20 percent 
disability rating for service-connected nephrolithiasis with 
upper pole hydronephrosis.  He contends that a 20 percent 
disability evaluation should have been granted at the time of 
service connection in June 2001, and that this constituted 
clear and unmistakable error in that rating determination.  
He presented testimony on personal hearing in May 2006, to 
the effect that he clearly had symptoms at service discharge 
and on post service VA examination in 2000 that included 
excruciating pain at times for which he was entitled to more 
than a noncompensable evaluation.

At the outset, the Board points out that given the law by 
which clear an unmistakable motions are adjudicated, the duty 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA)are not applicable.

Law and regulations

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision. 38 C.F.R. § 3.105(a) (2006).

A claim or motion based on clear and unmistakable error is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  Allegations of clear and 
unmistakable error are not conventional appeals, but are 
instead requests for revision of previous decisions.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).  An appellant 
alleging clear and unmistakable error is not pursuing a claim 
for benefits, but is rather collaterally attacking a final 
decision. Livesay, 15 Vet. App. at 178-179.  The claimant has 
the burden of establishing error on the basis of the evidence 
then of record. Id. 

Clear and unmistakable error is a very specific and rare kind 
of error of fact or law that is undebatable, and when called 
to the attention of later reviewers, compels the conclusion 
to which reasonable minds could not differ that the result 
would have been manifestly different but for the error. Fugo 
v. Derwinski, 6 Vet. App. 40, 43 (1993).  To establish a 
valid clear and unmistakable error claim, the appellant must 
show that either the correct facts as they were known at the 
time were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied. Grover v. West, 12 Vet. App. 109, 112 (1999) (citing 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).

In a clear and unmistakable error claim, the appellant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated." See Crippen v. Brown, 9 Vet. App. 412, 
418 (1996).  Additionally, the claimant must specify what the 
error is and unless it is the kind of error that, if true, 
would be clear and unmistakable error on its face, persuasive 
reasons must be given as to why the error would have 
manifestly changed the outcome at the time it was made. 
Bustos v. West, 179 F.3d 1378, 1380 (1999) (citing Russell, 3 
Vet. App. at 313 (1992)); see also Fugo, 6 Vet. App. at 44 
(1993).  

Examples of situations that are not clear and unmistakable 
error are a changed diagnosis (a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a decision), 
the VA's failure to fulfill the duty to assist, and/or 
evaluation of evidence (a disagreement as to how the facts 
were weighed or evaluated). See, e.g., 38 C.F.R. § 20.1403(d) 
(2006).  The Court has held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Similarly, broad brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
error cannot constitute a valid claim of clear and 
unmistakable error. Fugo, 6 Vet. App. at 44.

Factual background and legal analysis.

Service connection for nephrolisthiasis with right upper pole 
hydronephrosis was granted by rating action dated in June 
2001.  A zero percent disability evaluation was assigned 
effective from April 1, 2000.  In reviewing the record, the 
Board observes that the veteran was properly notified of this 
determination by letter dated in June 2001.  

Following notification in June 2001, a notice of disagreement 
with the noncompensable evaluation for the service-connected 
kidney disability was received in July 2001.  A statement of 
the case was sent to the appellant in April 2002.  The 
veteran did not subsequently submit a substantive appeal 
within the applicable time frame and the June 2001 decision 
became final. See 38 C.F.R. § 20.1103 (2001).  In April 2005, 
he filed a claim for an increased rating for the service-
connected kidney disorder.  By rating action dated in July 
2005, a 20 percent disability evaluation was granted, 
effective from April 11, 2005.  The veteran disagreed with 
the effective date of the 20 percent disability evaluation 
and filed an appeal.  He subsequently amended the claim to 
entitlement to an earlier effective date based on clear and 
unmistakable error in the June 2001 rating decision that 
granted no more than a zero percent evaluation for 
nephrolithiasis with upper right pole hydronephrosis.

The Board points out that if an appellant wishes to obtain an 
effective date earlier than that assigned by the RO, he or 
she must file a timely appeal as to that determination.  
Otherwise, the decision becomes final.  See 38 C.F.R. 
§ 20.1104.  In cases where an appellant seeks to reopen a 
claim for an earlier effective date that has become final, 
the United States Court of Appeals for Veterans Claims (the 
Court) has held that even if new and material evidence under 
38 C.F.R. § 3.156 (2006) is submitted to reopen a claim, it 
cannot result in the assignment of an earlier effective date 
because an award may not be made effective prior to the date 
of the reopened claim. See 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) (2006); Lapier v. Brown, 5 Vet. 
App. 215 (1993).  Therefore, the only basis for challenging 
the effective date is a motion to revise the decision based 
on clear and unmistakable error. See Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  

In this case, the veteran did not perfect an appeal to the 
June 2001 RO decision assigning an effective date of April 1, 
2000 for the zero percent rating for nephrolisthiasis with 
right upper pole hydronephrosis.  He is therefore not 
entitled to an earlier effective date for the current 20 
percent rating for nephrolisthiasis with right upper pole 
hydronephrosis in the absence of clear and unmistakable 
error. See Lapier, 5 Vet. App. at 216-17.  

The evidence of record at the time of the RO's June 2001 
decision included service medical records that showed that 
the veteran underwent right uteretoscopy with stone 
extraction and dilation of infundibular stenosis and right 
ureteral stent placement leading to final diagnoses of right 
pole hydronephrosis and nephrolithiasis.  Following medical 
board examination in October 1999, it was recorded that while 
he was at increased risk for recurrence of nephrolithiasis, 
current physical examination was unremarkable with no 
abdominal masses, a normal genitourinary examination and no 
tenderness.  

On post service VA genitourinary examination in July 2000, 
the veteran was reported to have voiced complaints of right 
flank pain with strenuous activity, but denied any other 
symptomatology.  Physical examination disclosed no untoward 
findings.  An intravenous pyelogram (IVP) was interpreted as 
showing an upper pole obstruction without sequelae.  It was 
opined that this was probably not related to activity-induced 
right-sided pain.  

The June 2001 rating decision contemplated the in-service 
findings and the results obtained on VA examination and 
assigned the appellant a noncompensable evaluation under 
38 C.F.R. § 4.115b, Diagnostic Code 7508 (2000).  At that 
time, nephrolithiasis was rated as hydronephrosis under 
Diagnostic Code 7509 (2000) and provided for a 10 percent 
evaluation with only an occasional attack of colic, not 
infected and not requiring catheter drainage.  A 20 percent 
evaluation was warranted for frequent attacks of colic, 
requiring catheter drainage.  A 30 percent evaluation 
required frequent attacks of colic with infection 
(pylonephrosis), and impaired kidney function. Severe 
hydronephrosis was rated as renal dysfunction. 38 C.F.R. 
§ 4.115b. Id.  

It appears in this instance that the veteran is essentially 
requesting that the Board reevaluate the evidence and reach a 
different result than that concluded by the RO in June 2001.  
However, although he clearly disagrees with how the facts 
were weighed and evaluated at the time of that decision, this 
is not tantamount to clear and unmistakable error. See 
Russell, 3 Vet. App at 313.  The Board does not find that the 
statutory or regulatory provisions in effect at the time were 
incorrectly applied by the RO.  The failure to correctly 
apply an applicable law or regulation must be shown 
undebatably which is not demonstrated in this case.  Based on 
the foregoing, the Board finds that the June 2001 rating 
determination granting a zero percent rating for service-
connected kidney disorder was supported by evidence then of 
record showing an essentially unremarkable disability 
picture, and was consistent with the law and regulations then 
in effect.  No error is found.  The Board thus concludes that 
this aspect of the June 2001 rating decision was not clearly 
and unmistakably erroneous and cannot be revised or reversed 
based on clear and unmistakable error. 38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2006).




ORDER

The June 2001 rating decision was not clearly and 
unmistakably erroneous in assigning no more than a zero 
percent rating for nephrolithiasis with upper pole 
hydronephrosis.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


